This is a petition brought to implement Butler v. Haley Greystone Corp., remanded to the Land Court in 347 Mass. 478, and decided on appeal in Butler v. Haley Greystone Corp. 352 Mass. 252. The matters involved here were thoroughly discussed in those two opinions and further discussion is unnecessary in that the rights of the parties were there fully reviewed and determined. The correction of the appropriate certificate of title was properly ordered by the Land Court conformable to the rescripts from this court and there was no error in the decision before us on appeal. New York Life Ins. Co. v. Embassy Realty Co. Inc. 293 Mass. 352, 355-356.

Decision affirmed with costs to the petitioners.